Broyles, C. J.
1. Under the facts 'of the case it was error for the court to refuse a timely written request to charge the jury as follows: “If you find that the defendant, at the time of the alleged collision, was operating his automobile at a rate of speed in excess of forty miles per hour, this would be negligence upon the part of the defendant.”
2. The special grounds of the motion for a new trial other than that dealt with above are without merit.
3. The verdict in favor of the defendant was not demanded by the evidence, and the error stated above makes another hearing of the case necessary.

Judgment reversed.


Luke, J., concurs. Bloodioorlh, J., absent on account of illness.